Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   The IDS received 12/7/20 has been considered and claims 20-39 are currently pending in this application.  Priority is granted to August 28, 2009.  Please update the continuing information in the preamble of the specification.  And please inform the examiner of any additional related cases, pending, allowed, or abandoned.  The sequence requirements have been met.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,349,319. Although the claims at issue are not identical, they are not patentably distinct from each other because the initial and escalating dose ranges are the same.  A small or larger initial dose to recognize the possible adverse effects of the rhASM prior to escalating the dose would appear to be sufficiently effective to be obvious.  There would be both pros and cons to minimizing the initial dose as related to safety and rapid efficacy concerns.  The current claims do not monitor for side effects but do not exclude such monitoring and since the dose escalation is to minimize such undesired effects, it would have been obvious to monitor the subject.

Claims 20-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,658,162. Although the claims at issue are not identical, they are not patentably distinct from each other because in ‘162 the initial dose is from 0.025 – 0.275 mg/Kg whereas the initial dose in the present claims is 0.1 mg/Kg.  Further, ‘162 describes methods of determining adverse effects which are not presently claimed.  However, the dose escalation as claimed overlaps and as an initial test dose, a small or larger dose to recognize the possible adverse effects of the rhASM would appear to be sufficiently effective to be obvious.  There would be both pros and cons to minimizing .

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,709,408. Although the claims at issue are not identical, they are not patentably distinct from each other because in ‘408 the initial dose is from 0.025 – 0.275 mg/Kg whereas the initial dose in the present claims is 0.1 mg/Kg.  Further, ‘408 describes methods of determining adverse effects which are not presently claimed.  However, the dose escalation as claimed overlaps and as an initial test dose, a small or larger dose to recognize the possible adverse effects of the rhASM would appear to be sufficiently effective to be obvious.  There would be both pros and cons to minimizing the initial dose as related to safety and rapid efficacy concerns.  The present claims do not exclude monitoring for adverse effects which is the point of the dose escalation and would have been obvious to perform the monitoring. 

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,114,139. Although the claims at issue are not identical, they are not patentably distinct from each other because in ‘139 the initial dose is from .
  
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,655,954. Although the claims at issue are not identical, they are not patentably distinct from each other because the initial dose claimed in ‘954 is 0.3 mg/Kg whereas the initial dose in the present claims is 0.1 mg/Kg.  However the dose escalation as claimed overlaps that of ‘954 and as an initial test dose, a small dose to recognize the possible adverse effects of the rhASM would appear to be sufficiently effective to be obvious.  There would be both pros and cons to minimizing the initial dose as related to safety and rapid efficacy concerns.  The present claims do not exclude monitoring for adverse effects which is the point of the dose escalation and would have been obvious to perform the monitoring.
s 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,188,705. Although the claims at issue are not identical, they are not patentably distinct from each other because the sequential dose in ‘705 is 0.1 – 1.0 mg/Kg whereas in the present claims it is from 0.1 – 0.6 mg/Kg.  However, the dose escalation as claimed overlaps and as an initial test dose, a small or larger dose to recognize the possible adverse effects of the rhASM would appear to be sufficiently effective to be obvious.  There would be both pros and cons to minimizing the initial dose as related to safety and rapid efficacy concerns.  
It is noted that 16/209,336 is now abandoned.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655